DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-8, 25, 33-43 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1, 33, or 43, including:

the second conductive contact has an inwardly tapered top view profile,
wherein the first dimension is less than the third dimension, 
wherein the second dimension is greater than the fourth dimension,
the second conductive contact overlaps with a greater number of the fin structures than the first conductive contact

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819